vis a r a t r e ty a severe tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c jun uil nos legend pian x taxpayer a union p date date dear this is in response to a letter dated date submitted on your behalf by your authorized representatives in which you request a letter_ruling concernir the effect under sec_411 sec_411 sec_411 and sec_4980f of the interna revenue code the code of a statutory increase in the federally mandated retirement age for pilots on a qualified_retirement_plan that defines a participant's normal_retirement_age solely by reference to the federally mandated age the following facts and representations have been submitted under penalty of perjury in support of the ruling_request taxpayer a is an air carrier operating in the united_states and canada holding an air operating certificate issued by and subject_to the regulatory oversight of the federal aviation administration faa taxpayer a sponsors and maintains plan x a defined benefit pension_plan which taxpayer a represents meets the qualification requirements of sec_401 of the code plan x received its most recent favorable determination_letter on date the sole participants of plan x are all current or former airline pilots employed by taxpayer a plan x is a collectively_bargained_plan plan x defines normal_retirement_date as the date on which the participant attains his federally mandated retirement age this provision was the subject of a collective bargaining agreement between plan x and page of union p taxpayer a asserts that the purpose of this provision is to allow the normal_retirement_date to change automatically in accordance with any change to the federally mandated retirement age for pilots the definition of minimum benefit in plan x provides that in no event will the total yearly amount of retirement income that would be provided for a participant be less than the greatest amount which would have been provided for him if he had retired on any earlier date after he was eligible for retirement and his retirement income payments commenced immediately based on his years of credited service on such earlier date and reduced as appropriate for early retirement on such date if such date preceded his normal_retirement_date with respect to normal retirement income plan x provides that each participant who retires from the employ of the employer on his normal_retirement_date will receive a normal retirement income commencing on the first day of the month coinciding with or next following his normal_retirement_date with respect to early retirement income plan x provides that each participant who retires from the employ of the employer within the ten-year period immediately prior to his normal_retirement_date may elect to receive an early retirement income provided he has completed five years_of_service payment of his retirement income will commence on the first day of any month between the date the election is made and the participant's normal_retirement_date as specified by the participant in his election plan x defines the amount of early retirement income as the yearly amount of early retirement income payable to the participant that will be equal to the amount described in the applicable subsection or subsections defining the amount of normal retirement income based on credited service to the date the participant's employment ceases and then if the participant elects to commence payment of his retirement income prior to his normal_retirement_date actuarially reduced to reflect such early commencement with respect to late retirement income plan x provides in relevant part that if a participant's employment continues after his normal_retirement_date each such participant will receive a late retirement income commencing on the earlier of a the first day of the month immediately following the calendar month in which his employment ceases by reasons other than death or b for a participant who attains age on or after date the april following the calendar_year in which he attains age with respect to the social_security_supplement benefit under the plan plan x provides that a participant who is required by federal_law to retire prior to age and who retires from the employ of his employer on normal_retirement_date will receive a supplemental benefit commencing on the first day of the month coinciding with or next zuvugs e04 page of in addition a participant who becomes totally following the month in which he retires and permanently disabled as determined under title ii or title xvi of the social_security act after attaining age fifty and having ten or more years of credited service and who is not determined no longer to be so disabled prior to reaching his normal_retirement_date will also receive a supplemental benefit commencing on the first day of the month coinciding with or next following the month in which he reaches his normal_retirement_date if the participant if not disabled would have been required by federal_law to retire prior to age with respect to vested retirement income plan x provides that each participant who terminates employment with the employer and who is not eligibie to receive retirement income in accordance with the other sections of the plan will be eligible to receive a vested retirement income commencing upon the first day of the month coinciding with or next following the month in which he attains his normal_retirement_date provided his vesting percentage is other than plan x provides that a participant vests in his retirement income upon completing years_of_service except that if a participant’s service ceases on or after his normal_retirement_date his vesting percentage in prior to date sec_121 c of title of the code_of_federal_regulations prohibited certificate-holding airlines from allowing individuals to serve and prohibited such individuals from serving as pilots on airplanes engaged in covered air carrier or commercial operation after their birthdays on date the fair treatment for experienced pilots act p l the act repealed this rule and established a new rule prohibiting pilots from serving in covered operations on or after their birthdays the act further provided that any amendment to an employee_benefit_plan of an airline that is required to conform to the new requirements and that covers pilots represented for collective bargaining purposes shall be made by agreement between the carrier and the pilots’ collective bargaining representative the immediate result of the enactment of the act with respect to plan x was an increase in the normal_retirement_date for any plan participant who attains age and retires on or after date affected participant from age to age this increase occurred automatically pursuant to plan x’s definition of normal_retirement_date and without any formal amendment or other change to plan x’s wording or terms the normal_retirement_date under plan x for any participant who attained age or who retired prior to date remains at age taxpayer a represents that the increase in the normal_retirement_date impacts affected participants in the following ways page of an active affected participant who reaches age with fewer than five years_of_service will no longer vest in his retirement benefits at age but will instead vest in his retirement benefits at the earlier of when he reaches five years_of_service or age if he remains employed an affected participant who terminates employment prior to age will no longer have the option of commencing his vested retirement benefits at the later of age or his termination_date instead the earliest he will be able to commence receiving his retirement benefits will be when he reaches age an affected participant's early_retirement_benefit commencing between age sec_55 and sec_65 will be actuarially reduced relative to the annual_retirement_benefit the participant would have received commencing between age sec_55 and sec_65 prior to the change in the normal_retirement_date an affected participant will no longer be eligible to receive the social_security_supplement based on these facts and representations the following rulings are requested that with respect to any affected participant the increase in plan x’s normal_retirement_date from the date an affected participant attains age to the date an affected participant attains age resulting solely from the increase in the federally mandated retirement age made by the act will not constitute a change by plan amendment in plan x’s vesting schedule that would be prohibited by sec_411 of the code even if the increase has the effect of reducing the nonforfeitable percentage of an affected participant’s accrued_benefit determined without regard to such increase and even if taxpayer a does not offer any affected participant the election described in sec_411 of the code with respect to such increase will not constitute a decrease by plan amendment in any affected participant' sec_2 accrued plan x benefit that would be prohibited by sec_411 of the code even after taking into account i the elimination resulting from such increase of an affected participant's benefit commencement dates between age sec_50 and sec_55 ii the actuarial reduction resulting from such increase in the amounts payable on an affected participant's benefit commencement dates between age sec_55 and sec_65 relative to the amounts that would have been payable on such dates without regard to such increase and iii the elimination resulting from such increase of an affected participant's eligibility to receive a social_security_supplement in each case with respect to benefits attributable to service both before and after date page of 2uus86048 will not constitute a significant reduction by plan amendment in the rate of any affected participant's future benefit_accrual that would cause taxpayer a to be liable for any_tax imposed by sec_4980f of the code even after taking into account the effects of such increase as described in paragraph above and even if the plan_administrator for plan x does not provide the notice described in sec_4980f of the code to any affected participant with respect to such increase and will not cause plan x to fail to meet the requirements of sec_411 of the code with respect to your first ruling_request sec_411 of the code provides in relevant part that a_trust shall not constitute a qualified_trust under sec_401 unless the plan of which such trust is a part provides that an employee's right to his normal_retirement_benefit is nonforfeitable upon the attainment of normal_retirement_age paragraph of sec_411 describes vesting_schedules that apply to employer contributions sec_411 of the code provides that a plan amendment changing any vesting schedule under the plan shall be treated as not satisfying the requirements of paragraph if the nonforfeitable percentage of the accrued_benefit derived from employer contributions determined as of the later of the date such amendment is adopted or the date such amendment becomes effective of any employee who is a participant in the plan is less than such nonforfeitable percentage computed under the plan without regard to such amendment sec_411 of the code provides that a plan amendment changing any vesting schedule under the plan shall be treated as not satisfying the requirements of paragraph unless each participant having not less than years_of_service is permitted to elect within a reasonable period after the adoption of such amendment to have his nonforfeitable percentage computed under the plan without regard to such amendment sec_1_411_a_-8 of the income_tax regulations the regulations provides that an amendment of a vesting schedule is any plan amendment that directly or indirectly affects the computation of the nonforfeitable percentage of employees’ rights to employer-derived accrued_benefits including any change in the plan which affects either the plan’s computation of years_of_service or of vesting percentages for years_of_service prior to date the federally mandated retirement age that was incorporated by reference in plan x was age after date the federally mandated retirement age that was incorporated by reference in plan x was age plan x provides that a sor page of participant vests in his retirement income upon completing years_of_service or upon reaching normal_retirement_date if earlier as a result of the change in the federally mandated retirement age a participant who could have vested in his retirement income at age is no longer eligible to vest at that time this constitutes a change in plan x’s vesting schedule sec_411 of the code prohibits a change in the vesting schedule made by a plan amendment however the change made by the act was automatic and not a plan amendment in fact the provision in plan x that defines normal_retirement_date as the date on which the participant attains his federally mandated retirement age was negotiated at arms-length and reflects the results of genuine bargaining between taxpayer a and the representatives of its employees over the definition of normal_retirement_date and whose specific purpose was to allow the normal_retirement_date to change automatically in accordance with any change to the federally mandated retirement age for pilots without need for further employer action thus with respect to your first ruling_request we conclude that with respect to any affected participant the increase in plan x's normal_retirement_date from the date an affected participant attains age to the date an affected participant attains age resulting solely from the increase in the federally mandated retirement age resulting from the enactment of the act will not constitute a change by plan amendment in plan x's vesting schedule that would be prohibited by sec_411 of the code with respect to your second ruling_request sec_411 of the code provides in general that a plan shall be treated as not satisfying the requirements of this section if the accrued_benefit of a participant is decreased by an amendment to the plan other than an amendment described in sec_412 or sec_4281 of the employee_retirement_income_security_act_of_1974 erisa sec_411 of the code provides in relevant part that for purposes of subparagraph a a plan amendment which has the effect of i eliminating or reducing an early_retirement_benefit or a retirement-type subsidy as defined in regulations or ii eliminating an optional form of benefit with respect to benefits attributable to service before the amendment shall be treated as reducing accrued_benefits sec_1_411_d_-3 of the regulations provides in relevant part that a plan is not a qualified_plan and a_trust forming part of such plan is not a qualified_trust if a plan amendment decreases the accrued_benefit of any plan participant except as provided in sec_412 sec_4281 of erisa or other applicable law plan amendment includes any changes to the terms of a plan including changes resulting from a merger consolidation or transfer as defined in sec_414 or a plan termination for this purpose a page of 2uu936048 section dollar_figure d -3 b of the regulations provides in relevant part that except as provided in this section a plan is treated as decreasing an accrued_benefit if it is amended to eliminate or reduce a sec_411 protected_benefit as defined in paragraph g sec_1_411_d_-3 of the regulations provides that in general sec_411 does not provide protection for benefits that are ancillary_benefits other rights and features or any other_benefits that are not described in sec_411 sec_1_411_d_-3 of the regulations defines ancillary benefit’ to include a social_security_supplement under a defined_benefit_plan sec_1_411_d_-3 of the regulations defines early_retirement_benefit as the right under the terms of a plan to commence distribution of a retirement-type benefit at a particular date after severance_from_employment with the employer and before normal_retirement_age section dollar_figure d -3 g ii of the regulations defines the term optional form of benefit in general as a distribution alternative including the normal form of benefit that is available under the plan with respect to an accrued_benefit or a distribution alternative with respect to a retirement-type benefit it further provides that different optional forms of benefit exist if a distribution alternative is not payable on substantially the same terms as another distribution alternative the section also provides that differences in the normal retirement ages of employees or in the form in which the accrued_benefit of employees is payable at normal_retirement_age under a plan are taken into account in determining whether a distribution alternative constitutes one or more optional forms of benefit section dollar_figure d -3 g iv of the regulations defines retirement type subsidy as the excess if any of the actuarial present_value of a retirement-type benefit over the actuarial present_value of the accrued_benefit commencing at normal_retirement_age or at actual commencement_date if later with both such actuarial present values determined as of the date the retirement-type benefit commences examples of retirement-type subsidies include a subsidized early_retirement_benefit and a subsidized qualified_joint_and_survivor_annuity sec_1 d -3 g of the regulations defines the term sec_411 protected_benefit as the portion of an early_retirement_benefit a retirement type subsidy or an optional form of benefit attributable to benefits accrued before the applicable amendment date page of 2u0936043 sec_1_411_d_-4 q a-1 b example of the regulations states that a plan provides for two optional forms of benefit where the plan permits one participant to receive his benefit upon termination of employment and another participant to receive his benefit upon termination from employment on or after the attainment of age sec_1_411_d_-4 q a-1 d of the regulations gives as an example of an item that is not protected by sec_411 of the code any social_security supplements described in sec_411 of the code except qualified social_security supplements as described in sec_1_401_a_4_-12 of the regulations sec_1_411_d_-4 q a-4 of the regulations provides generally that a plan may not permit the employer either directly or indirectly through the exercise of discretion to deny a participant a sec_411 protected_benefit provided under the plan for which the participant is otherwise eligible prior to the change an prior to date the federally mandated retirement age that was incorporated by reference in plan x was age after date the federally mandated retirement age that was incorporated by reference in plan x was age affected participant who terminated prior to age had the option of commencing his vested retirement benefits at the later of age or his termination_date after the change the earliest an affected participant will be able to commence receiving his retirement benefits will be when he reaches age similarly the change in the definition of normal_retirement_date will cause an affected participant's early_retirement_benefit commencing between age sec_55 and sec_65 to be actuarially reduced relative to the annual_retirement_benefit the participant would have received commencing between age sec_55 and sec_65 prior to the change finally after the change an affected participant will no longer be eligible to receive the social_security_supplement you have asked us to assume for purposes of this letter that these reductions or eliminations would constitute reductions or eliminations of protected benefits sec_411 of the code prohibits decrease of a participant's accrued_benefit by amendment to the plan however as discussed above in connection with your first ruling_request the change in the definition of normal_retirement_date made by the act was automatic and not a plan amendment thus with respect to your second ruling_request we conclude that with respect to any affected participant the increase in plan x's normal_retirement_date from the date an affected participant attains age to the date an affected participant attains age resulting solely from the increase in the federally mandated retirement age resulting from the enactment of the act will not constitute a decrease by plan amendment in any affected participant's accrued plan x benefit that would be prohibited by sec_411 of the code page of with respect to your third ruling_request sec_4980f of the code imposes a tax on the failure of any applicable_pension_plan to meet the requirements of sec_4980f with respect to any applicable_individual sec_4980f provides that if an applicable_pension_plan is amended to provide for a significant reduction in the rate of future benefit_accrual the plan_administrator shall provide the notice described in paragraph to each applicable_individual and to each employer who has an obligation_to_contribute to the plan sec_4980f of the code provides that the notice required by paragraph shall be written in a manner calculated to be understood by the average plan participant and shall provide sufficient information as determined in accordance with regulations prescribed by the secretary to allow applicable individuals to understand the effect of the plan amendment the secretary may provide a simplified form of notice for or exempt from any notice requirement a plan which has fewer than participants who have accrued a benefit under the plan or which offers participants the option to choose between the new benefit formula and the old benefit formula sec_4980f of the code provides that the notice required in sec_4980f shall be provided within a reasonable_time before the effective date of the plan amendment sec_54_4980f-1 q a-1 of the regulations provides that sec_4980f of the code and section h of erisa each generally requires notice referred to as section h notice of an amendment to an applicable_pension_plan that either provides for a significant reduction in the rate of future benefit_accrual or that eliminates or significantly reduces an early_retirement_benefit or retirement-type subsidy the notice is required to be provided to plan participants and alternate payees who are applicable individuals and to certain employee organizations the plan_administrator must generally provide the notice before the effective date of the plan amendment sec_4980f of the code defines the term applicable_individual as each participant in the plan and any beneficiary who is an alternate_payee within the meaning of sec_414 under an applicable qualified_domestic_relations_order within the meaning of sec_414 whose rate of future benefit_accrual under the plan may reasonably be expected to be significantly reduced by such plan amendment sec_4980f of the code defines applicable_pension_plan as any defined_benefit_plan described in sec_401 which includes a_trust exempt from tax under sec_501 or an individual_account_plan which is subject_to the funding standards of sec_412 2vuvus386045 page of sec_54_4980f-1 q a-5 a b of the regulations provides that a section h notice is required for an amendment to an applicable_pension_plan that provides for a significant reduction in the rate of future benefit_accrual or a significant reduction of an early_retirement_benefit or retirement-type subsidy within the meaning of sec_411 sec_54_4980f-1 q a-6 b of the regulations provides that with respect to a defined_benefit_plan an amendment is treated as reducing the rate of future benefit_accrual only if annual_benefit commencing at the later of normal_retirement_age or at actual retirement age if later for benefits accruing for a year it is reasonably expected that the amendment will reduce the amount of the future sec_54_4980f-1 q a-7 a of the regulations provides that all plan provisions that may affect the rate of future benefit_accrual early retirement benefits or retirement type subsidies of participants or alternate payees must be taken into account in determining whether an amendment is a section h amendment one example of a plan provision that may affect the rate or future benefit_accrual is the definition of normal_retirement_age in a defined_benefit_plan sec_54_4980f-1 q a-7 a of the regulations provides that if all or a part of a plan’s rate of future benefit_accrual or an early_retirement_benefit or retirement-type subsidy provided under the plan depends on provisions in another document that are referenced in the plan document a change in the provisions of the other document is an amendment of the plan sec_54_4980f-1 q a b of the regulations provides that the determination of whether an amendment to a defined_benefit_plan provides for a significant reduction in the rate of future benefit_accrual is made by comparing the amount of the annual_benefit commencing at normal_retirement_age or at actual retirement age if later under the terms of the plan as amended with the amount of the annual_benefit commencing at normal_retirement_age or at actual retirement age if later under the terms of the plan prior to amendment you have asked us to assume for purposes of this letter that the change in the definition of normal_retirement_date under the plan would cause a reduction in an affected participant's rate of benefit_accrual sec_4980f of the code requires that notice be provided when a plan is amended to provide for a significant reduction in the rate of future benefit_accrual however as discussed above the change in the definition of normal_retirement_date made by the act was automatic and not a plan amendment thus with respect to your third ruling_request we conclude that with respect to any affected participant the increase in plan x's normal_retirement_date from the date an affected participant attains age to the date an affected participant attains age resulting solely from the increase in the federally mandated retirement age resulting page of 2b0us3604a from the enactment of the act will not constitute a significant reduction by plan amendment in the rate of any affected participant's future benefit_accrual that would cause taxpayer a to be liable for any_tax imposed by sec_4980f of the code with respect to your fourth ruling_request sec_411 of the code provides that the term normal_retirement_benefit means the greater of the early_retirement_benefit under the plan or the benefit under the plan commencing at normal_retirement_age for this purpose the normal_retirement_benefit shall be determined without regard to medical benefits and disability benefits not in excess of the qualified_disability_benefit in addition for purposes of sec_411 the early_retirement_benefit under a plan shall be determined without regard to any benefits commencing before the benefits payable under title ii of the social_security act become payable which do not exceed such social_security_benefits and which terminate when such social_security_benefits commence sec_1_411_a_-7 of the regulations provides in general that the term normal_retirement_benefit means the periodic benefit under the plan commencing upon early retirement if any or at normal_retirement_age whichever benefit is greater sec_1_411_a_-7 of the regulations provides in relevant part that i in the case of a plan under which a benefit is payable as an annuity in the same form upon early retirement and at normal_retirement_age the greater benefit is determined by comparing the amount of such annuity payments and ii in the case of a plan under which an annuity benefit payable upon early retirement is not in the same form as an annuity benefit payable at normal_retirement_age the greater benefit is determined by converting the annuity benefit payable upon early retirement age into the same form of annuity benefit as is payable at normal_retirement_age and by comparing the amount of the converted early_retirement_benefit payment with the amount of the normal_retirement_benefit payment sec_1_411_a_-7 of the regulations provides that the normal_retirement_benefit under a plan shall be determined without regard to ancillary_benefits not directly related to retirement benefits such as medical benefits or disability benefits not in excess of the qualified_disability_benefit for this purpose a qualified_disability_benefit is a disability benefit which is not in excess of the amount of the benefit which would be payable to the participant if he separated from service at normal_retirement_age sec_1_411_a_-7 of the regulations provides that the early_retirement_benefit under a plan shall be determined without regard to any social_security_supplement and that a social_security_supplement is a benefit commencing before the age when 20uus3604 cd page of will not cause the plan to violate code sec_411 participants are entitled to old-age insurance benefits unreduced on account of age under title i of the social_security act and not exceeding the amount of such old-age insurance benefits sec_1_411_a_-7 of the regulations provides in example that actuarial subsidies are ignored for purposes of determining whether an early_retirement_benefit exceeds the value of the benefit at normal_retirement_age as a result of the change in the definition of normal_retirement_age the social_security_supplement will be eliminated you have stated that the social_security_supplement under the plan was intended to be a qualifying social_security_supplement and could therefore be ignored for purposes of determining the early_retirement_benefit thus the fact that the social_security_supplement will not be included in early retirement benefits determined after date in addition as a result of the change in the definition of normal_retirement_age the actuarial value of the early_retirement_benefit that an affected participant could have received had he elected to commence receiving early retirement benefits before date could potentially exceed the actuarial value of the retirement benefit commencing to such participant at age however according to example of section dollar_figure a - c the regulations the actuarial subsidy is not taken into account for this purpose and therefore the change in the subsidy will not cause the plan to violate code sec_411 finally as a result of the change in the definition of normal_retirement_age the application of the actuarial reduction from age rather than age may result in an early retirement for an affected participant who elects to commence receiving early retirement benefits on or after date being less than the early_retirement_benefit the participant would have received had he retired before date however you have stated that the minimum benefit language of the plan satisfies the requirements of sec_411 because it guarantees an affected participant an annual normal or early_retirement_benefit no less than the greatest annual_benefit the participant could have received excluding any social_security_supplement had he retired on any earlier date after becoming eligible for retirement thus with respect to your fourth ruling_request we conclude that with respect to any affected participant the increase in plan x’s normal_retirement_date from the date an affected participant attains age to the date an affected participant attains age resulting solely from the increase in the federally mandated retirement age resulting from the enactment of the act will not cause plan x to fail to meet the requirements of sec_41 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page of this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent copies of this letter are being sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact d no at please address all correspondence to se t ep ra t4 sincerely yours - a a din bgurtee rn or donzell h littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
